Citation Nr: 1226030	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), including as due to herbicide exposure.

3.  Entitlement to service connection for colon cancer and bowel obstruction, including as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

5.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board when he filed his substantive appeal in July 2009.  However, the Veteran submitted a statement dated in April 2011 and indicated that he no longer desired a hearing before the Board.  The Veteran is therefore not prejudiced by the Board's adjudication of the issues on appeal.  

Next, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time.

As a final introductory matter, the Board notes that, in an August 2009 written statement, the Veteran indicated that he had was unable to work due to his multiple service-connected disabilities.  The Board interprets the Veteran's statement as an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that TDIU claim has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over this issue and refers it to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is attributable to active service, including exposure to herbicides in service.

2.  The Veteran does not have BPH that is attributable to active service, including exposure to herbicides in service.

3.  The Veteran does not have colon cancer and bowel obstruction that is attributable to active service, including exposure to herbicides in service.

4.  The Veteran does not have diabetes mellitus that is attributable to active service, including exposure to herbicides in service.

5.  Service connection has not been established for colon cancer and as such a temporary total rating may not be assigned.  





CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have BPH that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran does not have colon cancer and bowel obstruction that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.29 for colon cancer and resultant chemotherapy have not been met.  38 C.F.R. § 4.29 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) directs that, upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2007, April 2008, and July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection on appeal, the record is devoid of any competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed disabilities since separation.  Instead, he has asserted a relationship between his claimed disabilities and his service which is outside his competence as a layperson.  Moreover, the Veteran has not submitted competent evidence to support his blanket assertions in this regard.  Therefore, the Board finds that examinations are not necessary in this case because the competent evidence of record does not indicate a relationship between the current disabilities and service.

The Board also finds that all of the other duty to assist requirements inherent in the VCAA have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was neither invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Hypertension

The Veteran contends that he has hypertension as a result of exposure to herbicides while service on board a ship which was stationed in the Mekong Delta in Vietnam for one year.  

A response from the National Personnel Service Center (NPRC) reflects that the Veteran served aboard the USS Fechtler, which was in the official waters of Vietnam at different times during the period from August 1965 to December 1965, and on the USS Garrett County, which was in the official waters of Vietnam at different times during the period from May 1968 to April 1969.  The NPRC indicated that the record provides no conclusive proof of in-country service.  

The Veteran's service treatment reports reflect that the Veteran's systolic pressure was 136 in April 1959 and 130 in March 1988 and his diastolic pressure was 90 on one occasion in April 1986.  At all other times the Veteran's systolic pressure was in the 120s or less and his diastolic pressure was 82 or less.  The records do not reflect any complaints, findings, or treatment for hypertension or elevated blood pressure readings.  The Veteran denied high or low blood pressure on report of medical history forms prepared in conjunction with examinations in April 1959, November 1978, February 1982, and March 1985. 

At a VA examination in November 1988, the Veteran's sitting blood pressure was 110/60, his recumbent blood pressure was 112/64 and his sitting blood pressure after exercise was 130/82.  The examination report does not reflect a diagnosis of hypertension.  

At a September 1993 VA examination, the Veteran's blood pressure was recorded as 124/80.  

Private treatment reports from Naval Hospital of Jacksonville dated from January 1993 to December 2007 do not reflect any complaints, findings, or treatment for hypertension.  An entry in October 1999 includes a diagnosis of questionable postural hypotension.  The Veteran's blood pressure was recorded as 130/66 at that time.   

Private treatment records from Baker-Gilmour Cardiovascular Institute were not associated with the claims file.  However, the record reflects that the Veteran's was first seen for treatment for hypertension and heart issues in November 2006.  

Private treatment reports from Clinic for Allergic and Rheumatic Diseases dated in February 2007 are unrelated to treatment for hypertension.  

Private treatment reports from Baptist Medical Center dated in March 2008 reflect that the Veteran has a past medical history of hypertension.  

Private treatment reports from A. Pulido, M.D., dated from March 1999 to December 2007 reflect that the Veteran was noted to have a past medical history of hypertension in January 2002 and he was assessed with hypertension in February 2007, April 2007, June 2007, and December 2007.  

At VA examinations performed in March 2008 and April 2009, the Veteran's blood pressure was recorded as 136/55, and 166/67, respectively.   The examinations were unrelated to the claim for hypertension.

VA outpatient treatment reports dated from Marc 1989 to November 2008 do not reflect any complaints, findings, or treatment for hypertension.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

As an initial matter, the Board notes that the Veteran's period of active service did not include service in country during the period in which exposure to herbicides is presumed.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  Moreover, hypertension is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for hypertension on a presumptive basis.  

The Board will now consider whether service connection is warranted for hypertension on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  The earliest medical evidence of a diagnosis of hypertension was in January 2002 when the Veteran was noted to have a past medical history of hypertension.  Consequently, the earliest indication of a diagnosis of hypertension came in 2002, almost fourteen years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension is also evidence that weighs against the Veteran's claim. 

The evidence does not reveal a showing of a relationship of the Veteran's hypertension and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's hypertension is related to his period of service or manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran contends that he has hypertension related to his active service, specifically to exposure to herbicides in service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the hypertension because that matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert, supra.  Therefore, his statements regarding his hypertension being related to exposure to herbicides in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had hypertension during service or within a year of the Veteran's separation from service, and the file does not contain competent evidence linking hypertension to service, including exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's current diagnosis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).



Benign Prostatic Hypertrophy

The Veteran contends that he has BPH as a result of exposure to herbicides while serving on ships in the Navy stationed in the Mekong Delta, Vietnam.  

As noted above, while the Veteran contends that he was exposed to herbicides while stationed in the Mekong Delta, a response from the NPRC indicated that the record provides no conclusive proof of in-country service.  

The Veteran's service treatment records do not reflect any complaints, findings, or treatment for a disability of the prostate.  

VA examination reports dated in September 1988, November 1988, September 1993, March 2008, and April 2009 were conducted for issues unrelated to BPH and do not include any findings related to BPH.

VA outpatient treatment reports dated from March 1989 to November 2008 reflect that in November 2008 the Veteran was noted to have a past medical history of BPH.  

Private treatment reports from Naval Hospital of Jacksonville dated from January 1993 to December 2007 reflect treatment for prostatism, prostatitis, and BPH as early as January 1993.  

Private treatment reports from Baptist Medical Center dated in March 2008 reflect that the Veteran has a past medical history of BPH.

Private treatment reports from Dr. Pulido and Clinic for Allergy and Rheumatic Diseases were unrelated to treatment for BPH.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for BPH.

First, the Board notes that the Veteran's period of active service did not include service in country in Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  Moreover, BPH is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for BPH on a presumptive basis.  

The Board will now consider whether service connection is warranted for BPH on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's BPH and his period of active service.  The earliest medical evidence of a diagnosis of BPH was in January 1993 at the Naval Hospital of Jacksonville.  The evidence does not reveal a showing of a relationship of the Veteran's BPH to the Veteran's period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's BPH is related to his period of service.

Although the Veteran contends that he has BPH related to his active service, specifically to exposure to herbicides in service, he has submitted no competent evidence or nexus opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the BPH because that matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his BPH being related to exposure to herbicides in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had BPH during service and the file does not contain competent evidence linking BPH to service, including exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's current diagnosis.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for BPH, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Colon Cancer and Bowel Obstruction

The Veteran avers that he was diagnosed with colon cancer and bowel obstruction as a result of exposure to herbicides in service.  

As noted above, while the Veteran contends that he was exposed to herbicides while stationed in the Mekong Delta, a response from the NPRC indicated that the record provides no conclusive proof of in-country service.  

Private treatment reports from Naval Hospital of Jacksonville, Dr. Pulido, and Clinic for Allergies and Rheumatic Diseases, do not reflect any complaints, findings, or treatment for colon cancer or a bowel obstruction.  Conversely, records from the Baptist Medical Center dated in March 2008 indicate that the Veteran underwent a right hemicolectomy for colon cancer in February 2008 and thereafter developed a bowel obstruction which required surgery.  Those records further indicate that the Veteran was on a jejunostomy tube (JT) for a long time during his postoperative course but has been doing extremely well since that time.  

VA outpatient treatment reports dated in November 2008 reflect that the Veteran's past medical history included a diagnosis of colon cancer in February 2008.  The Veteran was noted to be status-post resection, chemotherapy and radiation completed in September 2008.  The records reflect that the Veteran had poor sleep and his appetite was starting to return.  

VA examinations dated in September 1988, November 1988, September 1993, March 2008, and April 2009 were conducted for issues unrelated to colon cancer or a bowel obstruction and do not include any findings related to either colon cancer or a bowel obstruction.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for colon cancer and bowel obstruction.

As an initial matter, the Board notes that the Veteran's period of active service did not include service in country in Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  Moreover, colon cancer is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for colon cancer on a presumptive basis.  

The Board will now consider whether service connection is warranted for colon cancer and bowel obstruction on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's colon cancer and bowel obstruction and his period of active service.  The earliest medical evidence of a diagnosis of colon cancer was in February 2008.  Consequently, the earliest indication of a diagnosis of colon cancer almost twenty years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of colon cancer is also evidence that weighs against the Veteran's claim. 

The evidence does not reveal a showing of a relationship of the Veteran's colon cancer and bowel obstruction to the Veteran's period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's colon cancer and bowel obstruction are related to his period of service.

Although the Veteran contends that his colon cancer and bowel obstruction are related to his active service, specifically to exposure to herbicides in service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the colon cancer and bowel obstruction because that matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his colon cancer and bowel obstruction being related to exposure to herbicides in service are not competent as he is not qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to the etiology of this disease. 

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had colon cancer and a bowel obstruction during service and the file does not contain competent evidence that otherwise links that condition to his active duty, including to alleged in-service exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's colon cancer and bowel obstruction.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for colon cancer and bowel obstruction, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides while serving on ships in the Navy stationed in the Mekong Delta, Vietnam.  

As noted above, while the Veteran contends that he was exposed to herbicides while stationed in the Mekong Delta, a response from the NPRC indicated that the record provides no conclusive proof of in-country service in Vietnam.  

Private treatment reports from Naval Hospital of Jacksonville dated from January 1993 to December 2007 include laboratory results for glucose testing dated in April 1992, September 1992, January 1993, July 1993, January 1995, September 1996, and November 2002 all of which were noted to be either normal or negative.  A diagnosis of diabetes mellitus was not included in the records.  

VA outpatient treatment reports dated from March 1989 to November 2008 reflect that the Veteran had a diagnosis of hyperglycemia as of October 2007.  The Veteran's glucose was elevated in November 2007 and he was again assessed with a history of hyperglycemia in November 2008.  A diagnosis of diabetes mellitus was not included in the records.  

Private treatment reports from Dr. Pulido dated from March 1999 to December 2007 indicate that laboratory results dated in December 2003 reflect an elevated glucose level.  A diagnosis of diabetes mellitus was not included in the records.  

Private treatment reports from Clinic for Allergies and Rheumatic Diseases and Baptist Medical Center do not include any complaints or clinical findings of diabetes mellitus.  

VA examination reports dated in September 1988, November 1988, September 1993, March 2008, and April 2009 were conducted for issues unrelated to diabetes mellitus and do not include any findings related to diabetes mellitus.

After reviewing the evidence of record and the pertinent laws and regulations, the Board finds the Veteran is not entitled to service connection for diabetes mellitus.

As an initial matter, the Board notes that the Veteran's period of active service did not include service in country in Vietnam during the period in which exposure to herbicides is presumed.  As noted, the Federal Circuit has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  As noted, a response from the NPRC reflects that the Veteran served aboard the USS Fechtler which was in the official waters of Vietnam at different times during the period from August 1965 to December 1965 and on the USS Garrett County which was in the official waters of Vietnam at different times during the period from May 1968 to April 1969.  However, the NPRC indicated that the record provides no conclusive proof of in-country service in Vietnam.  Consequently, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus on a presumptive basis.  

The Board will now consider whether service connection is warranted for diabetes mellitus on a direct basis.  

In this case, the medical evidence associated with the claims file does not include a diagnosis of diabetes mellitus at any time during the pendency of the appeal.  While the record indicates that the Veteran's glucose was elevated on two occasions since service and he was assessed with hyperglycemia, the record does not include any competent evidence of a diagnosis of diabetes mellitus.  

The Board concludes that the claim for service connection for diabetes mellitus must be denied.  Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In the absence of proof of a current diagnosis of diabetes mellitus, the claim for service connection may not be granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's statements in which he indicated that he has diabetes mellitus related to exposure to herbicides in service.  The Veteran is certainly competent to attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter such as the presence or diagnosis of a disability.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, the evidence does not show that he has medical training or expertise to render a medical diagnosis particularly for a disease which requires objective testing in order to prove the presence of the disability.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of positive and negative evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim for diabetes mellitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


Temporary Total Rating

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

In this case, the Veteran claims that he should be awarded a temporary total rating for treatment for colon cancer.  However, for the reasons detailed above, entitlement to service connection for colon cancer has been denied and, as such, service connection cannot be established for colon cancer.  Consequently, entitlement to a temporary total rating pursuant to § 4.29 is not warranted.  Since the law, rather than the evidence, is dispositive on this issue, entitlement to a temporary total rating under such provision is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension, including as due to herbicide exposure, is denied.

Entitlement to service connection for benign prostatic hypertrophy, including as due to herbicide exposure, is denied.

Entitlement to service connection for colon cancer and bowel obstruction, including as due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure, is denied.

Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence is denied.  



____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


